                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:18-cr-327-MOC-DCK-1

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                ORDER
                                                          )
 JERRY MIKEL HOLLOMAN,                                    )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on defendant’s pro se “Motion for Reconsideration

re Order on Motion to Reduce Sentence.” (Doc. No. 39). Defendant bases his motion on

changed circumstances in that he asserts that the prison where he is incarcerated now has a

significant number of COVID-19 cases, whereas it had none when he first sought compassionate

release. The Court will require the Government to respond to the motion.

                                            ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to defendant’s motion.



                                           Signed: February 16, 2021




       Case 3:18-cr-00327-MOC-DCK Document 40 Filed 02/17/21 Page 1 of 1
